t c memo united_states tax_court leon albert landry petitioner v commissioner of internal revenue respondent docket no filed date leon albert landry pro_se michele j gormley for respondent memorandum findings_of_fact and opinion foley judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioner is liable for the deficiency determined by respondent we hold that he is liable whether petitioner pursuant to sec_6651 is liable for an addition_to_tax for failing to file his federal_income_tax return in a timely manner we hold that he is liable whether petitioner pursuant to sec_6654 is liable for an addition_to_tax for failing to make estimated_tax payments we hold that he is liable whether petitioner has engaged in behavior that warrants the imposition of a penalty pursuant to sec_6673 we hold that a penalty is warranted and impose a penalty of dollar_figure findings_of_fact at the time the petition was filed petitioner resided in medfield massachusetts in petitioner received dollar_figure for services rendered to new england retail express inc he did not file a federal_income_tax return on date respondent issued a notice_of_deficiency to petitioner in it respondent determined that petitioner with respect to his tax_year was liable for a deficiency and additions to tax pursuant to sec_6651 and sec_6654 respondent mailed the notice to petitioner's residence in medfield massachusetts petitioner received the notice and filed a timely petition on date respondent served petitioner with formal requests to admit facts answer interrogatories and produce documents petitioner did not respond to the request to admit facts as a result the facts were deemed admitted by operation of rule c in addition petitioner did not respond to the requests to produce documents and answer interrogatories on date respondent filed motions to compel petitioner to comply with these two requests this court by order dated date granted respondent's motions and ordered petitioner's compliance subsequent to our order petitioner in a letter to respondent denied that he had any of the requested documents he did not answer any of respondent's interrogatories opinion petitioner contends that this court lacks jurisdiction because the notice_of_deficiency was not sent to the proper address see b 93_tc_22 at trial respondent produced a copy of the statutory notice bearing petitioner's address petitioner alleged that the address on the notice was altered petitioner also contended that the notice was not addressed to him he testified the letter is sent to leon landry i am not leon landry my name is leon albert landry petitioner's contentions are without merit the notice was mailed to and actually received by petitioner at his last_known_address sec_6212 see 87_f3d_273 9th cir affg tcmemo_1994_344 81_tc_42 we find that the notice is valid and turn to the question of whether respondent correctly determined petitioner's tax_liability respondent's determination that petitioner is liable for a dollar_figure deficiency is presumed correct and petitioner bears the burden of proving it erroneous rule a 290_us_111 petitioner conceded that he received wages but contended that his hard work did not constitute taxable_income petitioner's contention is groundless accordingly we reject it and hold that petitioner is liable for the deficiency respondent also determined that petitioner pursuant to sec_6654 is liable for an addition_to_tax for failing to make estimated_tax payments petitioner has the burden of proving that respondent's determination is erroneous rule a 84_tc_859 petitioner did not offer any evidence relating to this issue therefore we hold that petitioner is liable for the sec_6654 addition_to_tax respondent also determined that petitioner pursuant to sec_6651 is liable for an addition_to_tax for failing to file a tax_return in a timely manner in response petitioner testified i am not a citizen_of_the_united_states i am a citizen of new hampshire therefore i do not have to file a federal united_states federal sic income_tax return we reject petitioner's contention and hold that petitioner is liable for the sec_6651 addition_to_tax finally we consider whether petitioner has engaged in behavior that warrants the imposition of a penalty pursuant to sec_6673 sec_6673 authorizes this court to penalize a taxpayer for taking frivolous positions or instituting proceedings primarily for delay at the outset of the trial we warned petitioner that he would be subject_to a penalty if he made frivolous contentions nevertheless he repeatedly asserted that he leon albert landry was not the leon landry in the notice_of_deficiency as a citizen of new hampshire he was not required to file a federal_income_tax return and the internal_revenue_service has not shown him its lawful authority to act against him in addition petitioner did not comply with our order to answer respondent's interrogatories he has wasted the time and resources of this court accordingly this court will impose a penalty of dollar_figure against petitioner pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
